Citation Nr: 0927894	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from May 1985 to November 
1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 decision by the RO in Oakland, 
California that denied service connection for PTSD.  The 
Veteran initially requested a Board hearing, but by a 
statement dated in December 2008, she withdrew her hearing 
request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that she has PTSD as a result of a 
sexual assault during service.  Service connection for PTSD 
generally requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2008).  

By a statement dated in May 2005, the Veteran claimed that 
she was sexually assaulted by a civilian photographer during 
military service in Panama.  She also reported that she was 
sexually abused during childhood and adolescence, and that 
she received extensive counseling and mental health treatment 
prior to service.  She contends that she never reported the 
in-service sexual assault at the time, but repressed her 
memories of the event for many years, and did not recall it 
until 2002, when her father died.  She stated that during 
service, she began drinking heavily and using cocaine in July 
or August 1986, and admitted herself to Gorgas Army Hospital 
for depression in late August 1986.  In her May 2005 
statement, she said she could not recall the date of the in-
service assault or the photographer's name, but thought he 
was employed by the government, although he was a civilian 
and possibly Panamanian.  She said the photo shoot and 
assault took place in a motel, but she did not know where.  
She said that the photographer threatened to reveal his nude 
photographs of her to her military superiors unless she 
consented to sex.  She also stated that he overpowered and 
raped her.  She contended that the assault led to her abuse 
of alcohol and drugs.  She also stated that although service 
treatment records show that she was pregnant in December 
1985, she did not recall being pregnant until she recently 
saw her service treatment records.  She said she first sought 
mental health treatment in 2002, when she recalled the in-
service assault.

In a May 2006 statement, the Veteran said that in October 
1985, she was raped by "[redacted]," a civilian photographer who 
worked at the photography laboratory that was located in the 
same building as her barracks in Panama, that she became 
pregnant as a result, and that this assault led to her 
current PTSD.  She submitted an April 2006 letter from 
Central Coast Polygraph reflecting that a polygraph examiner 
determined she was being truthful when she related the events 
surrounding her reported in-service assault.

The Veteran's service personnel records show that she was 
stationed in Panama from October 1985 to November 1986.  She 
was discharged from service in November 1986 on the basis of 
a personality disorder.  

Service treatment records reflect that on entrance medical 
examination in April 1985, a psychiatric disorder was not 
noted.  In an April 1985 report of medical history, the 
Veteran denied a history of depression or excessive worry, or 
nervous trouble of any sort.  She also denied treatment for a 
mental condition.  In August 1985, the Veteran reported that 
prior to service, she saw a family counselor for about a year 
and received anti-depressant medication.  She also reported 
that she was raped about four years ago.  The diagnosis was 
adjustment disorder with depressed mood.  A September 1986 
medical statement reflects the following diagnoses:  alcohol 
abuse, episodic, cocaine abuse, episodic, adjustment disorder 
with depressed mood, and borderline personality disorder.  It 
was noted that the Veteran was dissatisfied with her job and 
duty location assignment.  Service treatment records reflect 
both positive and negative pregnancy tests.  

In July 2002, the Veteran was treated at a Vet Center after 
she was referred to see if she could file a claim for PTSD 
based on an unreported date rape.  She also reported a 
history of being sexually abused as a child.  Vet Center 
records from 2005 to 2006 reflect treatment for PTSD due to 
military sexual trauma (MST).

A treating clinical psychologist from a VA Vet Center, 
L.W.M., Ph.D., has diagnosed PTSD due to in-service sexual 
assault, which she believes is supported by the record 
showing that the Veteran's academic and occupational 
achievement significantly declined since her reported 
military sexual trauma (MST).  In March 2005 Dr. M. opined 
that traumatic events in the Veteran's childhood and 
adolescence contributed to her chronic psychological 
difficulties and that the MST exacerbated her pre-existing 
condition.

In August 2005, a VA psychologist noted the Veteran's history 
of hospitalization during service for substance abuse and 
depression.  She reported that she was sexually abused as a 
child and was sexually assaulted during military service.  
She reported current cannabis use.  The psychologist 
diagnosed PTSD (MST), and cannabis abuse.  Later that month, 
a VA psychiatrist diagnosed cannabis dependence, amphetamine 
abuse, and PTSD (MST).

The Veteran underwent a VA compensation and pension 
examination in September 2005, in which she related her 
history and claimed in-service stressor to the examiner.  The 
examiner diagnosed PTSD which existed prior to service and 
that was aggravated by MST during her active duty.  The Board 
notes that the examiner gave no rationale for the opinion.  

In this regard, the Board notes that a veteran will be 
presumed to have been in sound condition when examined, 
accepted, and enrolled in service, except as to defects, 
infirmities, or disorders noted at entrance into service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  When no preexisting condition 
is noted upon entry into service, the veteran is presumed to 
have been sound upon entry and then the burden falls on the 
government to rebut the presumption of soundness.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Rebutting the 
presumption of soundness requires that VA show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting 
disability was not aggravated during service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306.

After a review of the file, the Board finds that another VA 
examination is warranted to ascertain the nature of any 
psychiatric disorder that may have existed prior to service, 
and if shown, whether the Veteran's preexisting psychiatric 
disability was aggravated by service.  The examiner should 
also opine as to whether the claimed in-service stressor is 
sufficient to support a diagnosis of PTSD, and determine the 
etiology of any current psychiatric disorder.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4).

Moreover, during the September 2005 VA examination, the 
Veteran reported that she was treated for two years prior to 
service for childhood sexual trauma, by her mother's 
counselor.  She also reported mental health treatment by 
J.G., MSW from 1989 to 1990.  These private medical records 
are not on file and should be obtained prior to Board review.  
Pertinent ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

In cases in which personal assault is alleged, VA's duties to 
assist a claimant in substantiating a claim include informing 
the claimant that evidence from sources other than service 
records may constitute credible supporting evidence.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103a, 5106, 5107, 5126; 38 
C.F.R. §§ 3.159, 3.304(f)(3); Patton v. West, 12 Vet. App. 
272 (1999).  On remand, the Veteran should be provided with 
adequate notice.


Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and her 
representative a letter advising her that 
an in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  If a 
response is received from the Veteran or 
her representative, review the record in 
conjunction with that response, and 
determine if further development is 
necessary.

2.  Contact the Veteran and ask her to 
identify any VA or private facilities 
where she was treated for a psychiatric 
disorder throughout her life.  Obtain any 
of the Veteran's psychiatric treatment 
records not currently associated with the 
claims file and associate them therewith.  
In particular, the RO/AMC should attempt 
to obtain pre-service private mental 
health treatment records from her 
mother's counselor, and private medical 
records dated from 1989 to 1990 by J.G., 
MSW.  If any records are unavailable, a 
notation to that effect should be made in 
the claims file.

3.  Schedule the Veteran for a VA 
psychiatric examination to determine 
whether she has a psychiatric disorder, 
to include PTSD, in accordance with DSM-
IV criteria based on an in-service 
stressor event, and to obtain an opinion 
as to the current nature and likely 
etiology of any diagnosed psychiatric 
disorder, to include the claimed PTSD, 
and whether it is due to inservice 
aggravation of any pre-service 
psychiatric disorder.  Ensure that an 
examination notice letter is sent to the 
Veteran, and this should be documented in 
the claims folder.  The claims folder 
should be made available to the examiner 
prior to completion of the examination 
report.  Any indicated studies should be 
performed.

The claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
record and evaluation of the Veteran, the 
psychiatrist should provide opinions 
responding to the following:

(a) Does the Veteran have a current 
psychiatric disorder, and, if so,

(i) does the evidence of record clearly 
and unmistakably show that the Veteran 
had a psychiatric disorder that existed 
prior to her military service?

(ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?

(iii) if the answer is no, is it at least 
as likely as not that the psychiatric 
disorder had its onset in service? 

(b) What is the correct diagnosis for the 
Veteran's current psychiatric disability?  
Specifically, do the symptoms noted 
support or exclude a diagnosis of PTSD?

(c) If PTSD is diagnosed, are the 
Veteran's alleged stressor events in 
service, as described in her accounts 
events of sufficient gravity to support a 
diagnosis of PTSD?  Does the Veteran have 
PTSD due to the reported stressor event 
in service?  Further, in line with the 
M21-1 provisions, the examiner is 
requested to provide detailed medical 
analysis and interpretation of the 
diagnoses found present on examination in 
light of all the evidence of record for 
the purpose of addressing whether any 
behavioral changes that occurred at or 
close in time to the alleged stressor 
incidents could possibly indicate the 
occurrence of one or more of the alleged 
in-service stressors.  

The examiner must explain the rationale 
for all opinions given.

4.  Thereafter, readjudicate the 
Veteran's claim.  If it remains denied, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




